EXAMINER'S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bridwell et al. (US 20070213715) discloses a system for treating a spinal irregularity (FIG. 1), comprising: a first derotation apparatus (500) including: a tube assembly (502) having a longitudinal axis; a handle assembly (proximal end of 502); and a coupling rod engagement assembly (140) disposed between the tube assembly and the handle assembly, wherein the coupling rod engagement assembly includes a first clamp (140) for attaching to the first coupling rod. However, the prior art alone or in combination, fails to teach a second clamp for attaching to the second coupling rod, or wherein the first clamp is capable of rotating with respect to the longitudinal axis and is capable of rotating with respect to an axis that is perpendicular to the longitudinal axis, wherein the second clamp is capable of rotating with respect to the longitudinal axis and is capable of rotating with respect to an axis that is perpendicular to the longitudinal axis, and wherein the first clamp articulates independently of the second clamp.  
Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1: Replace “A system for treating a spinal irregularity:” with --A system for treating a spinal irregularity, comprising:--

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571)270-5017. The examiner can normally be reached M-F 8:30-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN TRUONG can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLIVIA C CHANG/Primary Examiner, Art Unit 3775